DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 01/13/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Regarding the Non patent document titled “Office Action issued in corresponding CN application no.201110208496.5...received on October 14, 2020”, there is no copy among the submitted citation documents matching that title, therefore, it is either an incorrect citation title (wrong application number and date) or there is no copy provided. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Regarding claim 1, the word “even” appears to be a typo and the correct word should be “event”.  Regarding claim 12, the word “confirm” appears to be a typo and the correct word should be “conform”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 7, 10, and 12 allowed.
The following is an examiner’s statement of reasons for allowance:  In regards to independent claim 1, the prior arts found do not teach the limitation “....Initiating a first operation event by a user depression of a function key, the first operation event being a key operation event;  defining the key operation event as a first instant operation event; defining a first operation interface corresponding to the key operation event, the first operation interface including a plurality of touch options having functions of a plurality of function keys; defining a first display image associated with the key operation event;  displaying the first operation interface on the touch operation display, and the first display image on the main display.....” in combination with all other claim limitations. Independent claim 10 also recites similar limitations as in claim 1, and is allowed for the same reason.  In terms of closest prior art found in the same field of endeavor, Yoshida et al. (US PGPub. No. 2011/0205178) is the closes prior found that teaches a main display, a touch operation display and an operation key, however, the operation key in Yoshida does not operate like the function key in the claim, it merely performs the function of switching operation mode (mouse/table mode) but does not display a plurality of function keys in the touch operation display while also display a first display image associated with the function key on the main display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174